Citation Nr: 0504996	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  04-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include a depressive disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had approximately two-months' Army active 
service from October 20th to December 19, 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO), which denied 
service connection for an acquired psychiatric disorder.  In 
November 2004, a Travel Board hearing was held before the 
undersigned Board Member.  

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC.  VA will provide notice 
if further action is required on appellant's part.


REMAND

During the November 2004 Travel Board hearing, appellant 
testified that during boot camp, a drill sergeant disliked 
and harassed him; and that after appellant attempted suicide 
by cutting his wrists, he received in-service psychiatric 
treatment at Fort Jackson, South Carolina, hospital.  The 
evidentiary record does not currently include such 
psychiatric treatment records and it is unclear whether the 
RO has specifically attempted to obtain them.  It should be 
pointed out that the actual service medical records currently 
associated with the claims folder do document that 13 sutures 
were removed from the left wrist on November 27, 1972, 
although the reason sutures were required was not stated 
therein.  

Additionally, there is a significant evidentiary gap in the 
clinical evidence of record between December 1972 service 
discharge and June 2000, a nearly three-decade period.  
During said hearing, appellant testified that he had received 
medical treatment shortly after service from his family 
doctor, Dr. "V.", who was now deceased, and at a VA medical 
facility in Murfreesboro, Tennessee.  Such clinical records, 
however, are not currently associated with the claims folder.  
It is the Board's opinion that appellant should be afforded 
another opportunity to attempt to recall the names and 
addresses of health care providers who may have provided him 
psychiatric treatment proximate to service in order for the 
RO to attempt to obtain them from such health care providers 
or any custodians of those records; and to search for any 
such clinical records that may be in his own possession.  

It also appears that according to said hearing testimony, 
appellant was employed after service and received employment 
medical examinations.  The evidentiary record does not 
currently include any such employment medical records, which 
may contain probative information as to the onset and 
etiology of the claimed disability; and it is unclear whether 
the RO has attempted to obtain them.

Assuming additional relevant clinical records are obtained 
and it is deemed necessary, VA psychiatric examination should 
be arranged with medical opinion rendered as to the etiology 
of any psychiatric disability that may be manifested.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the 
National Personnel Records Center 
(NPRC), appellant's service 
department, or any other appropriate 
organization to provide any Mental 
Hygiene medical records (both 
inpatient and outpatient records 
should be requested) for 
evaluation/treatment received at a 
Fort Jackson, South Carolina, 
hospital/medical facility, between 
October 20th and December 19, 1972, 
particularly with respect to an 
alleged suicide attempt.  Any 
additional service personnel 
records/administrative records that 
may substantiate the alleged suicide 
attempt should also be sought.  Any 
such records obtained should be 
associated with the claims folder.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folder, and if 
feasible, the reason for their 
unavailability should be provided.  

2.  The RO should contact appellant 
and obtain the names and addresses 
of any VA and non-VA medical care 
providers that may have provided him 
any psychiatric treatment proximate 
to service; and such records, to the 
extent they are not presently 
associated with the claims folder, 
should be obtained from the 
specified health care providers, 
including, but not limited to, those 
from Dr. "V." (or the custodian of 
his records) and the Murfreesboro, 
Tennessee, VA Medical 
Center/facility.  In the event 
appellant has in his own possession 
any such records, these should be 
submitted to the RO.  The appellant 
should be requested to complete and 
submit appropriate consent forms to 
release any private medical records 
to the VA.  Any records obtained 
should be associated with the claims 
folder.  

3.  Appellant should be advised that 
he may submit alternative forms of 
evidence to support his claim, such 
as statements/affidavits from 
service medical personnel and 
"buddy" statements/affidavits.

4.  The RO should obtain any 
relevant employment medical records, 
such as pre-employment/employment 
physical examinations reports, and 
associate them with the claims 
folder.  The appellant should be 
requested to sign and submit 
appropriate consent forms to release 
any private clinical records to the 
VA.  If he knows that the 
employer(s) would have no pertinent 
records, he should so indicate in 
writing for the record.

5.  Assuming additional relevant 
clinical records are obtained and it 
is deemed necessary, the RO should 
arrange a VA psychiatric examination 
to determine the nature and etiology 
of any acquired psychiatric disorder 
presently manifested.  The examiner 
should review the entire claims 
folder and express an opinion, with 
degree of probability expressed in 
terms of is it at least as likely as 
not, as to the following question: 

Is any acquired psychiatric disorder 
currently manifested, and, if so, 
what is its approximate date of 
onset (i.e., is it etiologically 
related to appellant's active 
service)?  The examination report 
should contain a social, industrial, 
and military history, as well as 
clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for the medical 
conclusion.  If these matters cannot 
be medically determined without 
resort to mere conjecture, this 
should be commented upon by the 
examiner in the report.  

6.  The RO should review any 
additional evidence and readjudicate 
the issue of service connection for 
an acquired psychiatric disorder, 
with consideration of pertinent 
evidence and applicable court 
precedents and statutory and 
regulatory provisions.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




